1 Reported in 206 N.W. 657.
In the above entitled proceeding, the following named five property owners interposed separate answers, each alleging that the property described therein had been assessed for taxation at a valuation largely in excess of its actual value: (1) Wm. Lindeke Land Company; (2) Richard Chute Company; (3) Julia A. Kenny; (4) William A. Dorsey, Robert A. Dorsey, Ella A. Harbert, Louise D. Camp and Paul D. Schriber; (5) S. G. Ordway. L. P. Ordway, Jr., and John G. Ordway, as trustees.
The trial court fixed the true value of the several properties at amounts less than the valuation placed upon them by the assessor, and in each case the state appealed from an order denying a new trial.
The cases were tried separately and each rests upon the evidence presented in that case; but the only question in any of them, upon this appeal, is whether the finding of the trial court is sustained by the evidence. We have examined the records and find ample evidence in each case to sustain the finding therein, and under the rules applied in State v. South St. Paul *Page 490 
Syndicate, 140 Minn. 359, 168 N.W. 95; State v. Savage,155 Minn. 501, 193 N.W. 114; In re Delinquent Real Estate Taxes,160 Minn. 209, 199 N.W. 968; In re Delinquent Real Estate Taxes in Kanabec Co. 164 Minn. 522, 204 N.W. 640, the several orders appealed from must be and are affirmed.